      Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 JOSHUA AKEEM, et al.                                                        CIVIL ACTION

 VERSUS                                                                      NO. 19-13650 c/w 19-13636,
                                                                             19-13673, 19-14634, 19-13705
 DASMEN RESIDENTIAL, LLC, et al.                                             & 20-187

                                                                             SECTION M (3)
                                                                             Pertains to all cases


                                             ORDER & REASONS

         Before the Court is a motion by Plaintiffs for reconsideration1 of this Court’s July 21, 2021

Order & Reasons (the “O&R”) granting motions to dismiss filed by defendants Triangle Real

Estate of Gastonia, Inc. (“Triangle”), Southwood Realty Co. (“Southwood”), and Lakewind East

Apartments, LLC (“Lakewind”) (collectively, “Triangle Defendants”), and defendant Latter &

Blum Management, Inc. (“Latter & Blum”).2 The Triangle Defendants and Latter & Blum respond

in opposition.3 Having considered the parties’ memoranda, the record, and the applicable law, the

Court issues this Order & Reasons denying Plaintiff’s motion for reconsideration.

I.       BACKGROUND

         These consolidated matters involve a putative class action brought by current and former

tenants and maintenance workers of five apartment complexes (“Plaintiffs”) against the current


         1
            R. Doc. 204. In their opening paragraph, Plaintiffs request, in the alternative, that this Court certify the
dismissals for immediate appeal under Rule 54(b) of the Federal Rules of Civil Procedure which provides: “When an
action presents more than one claim for relief … or when multiple parties are involved, the court may direct entry of
a final judgment as to one or more, but fewer than all, claims or parties only if the court expressly determines that
there is no just reason for delay.” Thus, to certify an otherwise interlocutory order for immediate appeal, a district
court must make two separate findings under Rule 54(b): first, the court must determine that the order constitutes a
“final judgment” as to one or more “claims or parties”; and second, the court must determine that “there is no just
reason for delay.” Plaintiffs present no arguments on the merits of Rule 54(b), and the Court finds that immediate
appeal is not warranted.
          2
            R. Doc. 199.
          3
            R. Docs. 209 & 214.
      Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 2 of 8




and former owners and property managers (“Defendants”) for damages allegedly caused by

hazardous conditions. In their master amended complaint, which combines the allegations of the

six consolidated actions, Plaintiffs allege that the apartment complexes’ current and former owners

and property managers “allowed deteriorating structural components of buildings such as roofs,

plumbing, gutters, slabs, siding, stairwells, etc. to cause persistent water-intrusion spurring

widespread mold-infestation.”4            Plaintiffs also allege that Defendants provided inadequate

security, failed to properly dispose of trash, failed to address insect, rodent, and reptile infestations,

and failed to adhere to fire and safety codes, all of which created hazardous conditions.5 Plaintiffs

seek to represent a class defined as follows:

         All persons who sustained damage through hazardous conditions, including, but
         not limited to, exposure to water intrusion and/or exposure to fungal substances
         such as mold and mold spores which were growing on building materials and were
         released into the air of the following apartment complexes in New Orleans: Hidden
         Lakes/Laguna Run, Lakewind East/Laguna Reserve, Copper Creek/Laguna Creek,
         Chenault Creek/Carmel Brooks and Wind Run/Carmel Springs,6 and who meet any
         one of the following criteria:

             1. You currently and/or formerly resided and/or had an employment
                relationship with (meaning reported to work at) the apartment complexes
                known as Hidden Lakes/Laguna Run, Lakewind East/Laguna Reserve,
                Copper Creek/Laguna Creek, Chenault Creek/Carmel Brooks; and Wind
                Run/Carmel Springs, before December 13, 2017, and you allege damages
                from hazardous conditions, including, but not limited to, water intrusion
                and/or exposure to fungal substances such as mold and mold spores which
                were growing on building materials and were released into the air.

             2.    You currently and/or formerly resided and/or had an employment
                  relationship with (meaning reported to work at) the apartment complexes
                  known as Hidden Lakes/Laguna Run, Lakewind East/Laguna Reserve,
                  Copper Creek/Laguna Creek, Chenault Creek/Carmel Brooks, and Wind
                  Run/Carmel Springs, after December 13, 2017 to the present, and you allege
                  damages from hazardous conditions including, but not limited to, water
                  intrusion and/or exposure to fungal substances such as mold and mold

         4
           R. Doc. 165 at 4.
         5
           Id.
         6
           The first name is the apartment complex’s former name, and the second is its current name. After this block
quote, each apartment complex will be referenced only by its current name.

                                                          2
      Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 3 of 8




                 spores which were growing on building materials and were released into the
                 air.7

        The ownership of the buildings changed on December 13, 2017. Prior to that date, the

Triangle Defendants, which are related entities, owned four of the apartment complexes.8

Specifically, Triangle owned Carmel Brooks, Lakewind owned Laguna Reserve, and Southwood

owned Laguna Creek.9 While the Triangle Defendants owned these buildings, Southwood served

as the property management company.10 On December 13, 2017, the Triangle Defendants sold

their respective properties to RH Chenault Creek, LLC (Carmel Brooks), RH Lakewind East, LLC

(Laguna Reserve), and RH Copper Creek, LLC (Laguna Creek).11                               Defendant Eastlake

Development, LLC (“Eastlake”) owned Laguna Run from December 11, 2012, until December

14, 2017, when it sold the property to RH East Lake, LLC.12 Latter & Blum was Laguna Run’s

property manager from April 25, 2016, through December 14, 2017.13 After the sales, defendants

KFK Group, LLC, KFK Development, LLC, Dasmen Residential, LLC, and the Lynd Company

managed the various properties.14

        Plaintiffs’ master amended complaint alleges that all the owners and property managers

knew about the water, mold, and numerous other issues with the properties and failed to properly

fix them.15 They further allege that the property managers did not provide to the maintenance

workers personal protective equipment or adequate training on mold remediation, but rather simply



        7
           Id. at 2 (emphasis in original).
        8
           Id. at 9-10.
         9
           R. Doc. 169-1 at 2. Wind Run Apartments, LLC (“Wind Run”), another entity that is related to the Triangle
Defendants but was not named in this suit, owned Carmel Springs. Id.
         10
            Id. Southwood is sued only in its capacity as an owner, and not as a property manager. See R. Doc. 165
at 9-11.
         11
            R. Doc. 169-1 at 2. Wind Run sold Carmel Springs to RH Wind Run, LLC. Id.
         12
            R. Doc. 174-1 at 3.
         13
            Id. Latter & Blum never owned or managed Carmel Brooks, Laguna Reserve, Carmel Springs, or Laguna
Creek. Id. at 7.
         14
            R. Doc. 165 at 10-11.
         15
            Id. at 12-107.

                                                         3
     Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 4 of 8




instructed them to spray the affected areas with Kilz or bleach and paint over them.16 Plaintiffs

also allege that Eastlake and the Triangle Defendants misrepresented that the properties were in

good condition and free of vices, ruin, and defects when the properties were sold in December

2017.17 Moreover, Plaintiffs allege that Defendants breached the lease agreements in various

ways, including failing to tender apartment units that were clean, safe, and in good working

condition.18 Plaintiffs assert several theories of liability including strict liability, negligence, fraud,

negligent misrepresentation, and breach of contract as to all Plaintiffs, and intentional tort as to the

employees.19

        The Triangle Defendants and Latter & Blum filed motions to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure arguing that the tenant Plaintiffs’ tort claims are

prescribed because the Plaintiffs had actual or constructive knowledge of the allegedly hazardous

conditions more than a year before filing suit.20 They also moved to dismiss Plaintiffs’ breach-of-

contract claims.21 After considering the parties’ memoranda, the record, and the applicable law,

the Court granted the motions to dismiss the tort claims against the Triangle Defendants and Latter

& Blum upon concluding such claims were prescribed on the face of the complaint.22 The Court

specifically analyzed the continuing tort doctrine and contra non valentem finding that neither

saved Plaintiffs’ tort claims from prescription.23 With respect to contra non valentem, the Court

held that Plaintiffs’ complaint clearly reveals they suspected the presence of mold more than a year

before suit was filed, and thus they had the obligation to verify their suspicions and timely bring



        16
           Id. at 16, 17, 23, 25, 27, 29-30, 103-07.
        17
           Id. at 13, 21-22, 24, 26, 28.
        18
           Id. at 33-103.
        19
           Id. at 108-13.
        20
           R. Docs. 169 & 174.
        21
           Id.
        22
           R. Doc. 199 at 8-9.
        23
           Id. at 9-12.

                                                       4
       Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 5 of 8




their action.24 Further, the Court dismissed the tenant Plaintiffs’ breach-of-contract claims against

Latter & Blum, but not their breach-of-contract claims against the Triangle Defendants.25

II.     PENDING MOTION

        Plaintiffs seek reconsideration of the portion of the O&R dismissing their tort claims

against the Triangle Defendants and Latter & Blum as prescribed.26 They argue that the Court did

not view the allegations of the complaint in the light most favorable to Plaintiffs, disregarded an

analogous persuasive case, and is placing too high a burden upon economically disadvantaged

people in requiring them to have verified their own suspicions that mold was present.27 In

opposition, the Triangle Defendants and Latter & Blum argue that this Court thoroughly

considered the relevant pleadings and jurisprudence and correctly found that Plaintiffs’ tort claims

were prescribed.28

III.    LAW & ANALYSIS

        Motions for reconsideration of interlocutory orders are governed by Rule 54(b) of the

Federal Rules of Civil Procedure, which provides in pertinent part:

        [A]ny order or other decision, however designated, that adjudicates fewer than all
        the claims or the rights and liabilities of fewer than all the parties does not end the
        action as to any of the claims or parties and may be revised at any time before the
        entry of a judgment adjudicating all the claims and all the parties’ rights and
        liabilities.

Under Rule 54(b), a district court “is free to reconsider and reverse its decision for any reason it

deems sufficient, even in the absence of new evidence or an intervening change in or clarification

of the substantive law.” Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017). Unlike




        24
           Id. at 10-12.
        25
           Id. at 12-14.
        26
           R. Doc. 204.
        27
           R. Doc. 204-1 at 2-10.
        28
           R. Docs. 209 & 214.

                                                  5
     Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 6 of 8




motions to alter or amend a judgment under Rule 59(e), “Rule 54(b)’s approach to the interlocutory

presentation of new arguments as the case evolves can be more flexible, reflecting ‘the inherent

power of the rendering district court to afford such relief from interlocutory judgments as justice

requires.’” Id. at 337 (quoting Cobell v. Jewell, 802 F.3d 12, 25-26 (D.C. Cir. 2015)) (internal

citations and quotations omitted). However, the district court must exercise this broad discretion

sparingly to forestall the perpetual reexamination of orders and the resulting burdens and delays.

See Calpecto 1981 v. Marshall Expl., Inc., 989 F.2d 1408, 1414-15 (5th Cir. 1993) (“if the district

court was required to reconsider [an interlocutory order] simply because [the losing party]

belatedly came forward with evidence not submitted prior to the ruling[,] … the cycle of

reconsideration would be never-ending”); Domain Protection, LLC v. Sea Wasp, LLC, 2019 WL

3933614, at *5 (E.D. Tex. Aug. 20, 2019) (“although a district court may revisit an interlocutory

order on any ground it sees fit, it may also use its discretion to prevent parties from, without

justification, raising new arguments for the first time”) (emphasis in original; alterations, internal

quotation marks, and citation omitted); 18B CHARLES A. WRIGHT, ARTHUR R. MILLER, & EDWARD

H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 4478.1 (3d ed. 2019).

       The Court is not persuaded that reconsideration is warranted. Plaintiffs have not pointed

to any jurisprudence or evidence that undercuts this Court’s prior analysis and holding. Under

Louisiana law, delictual obligations have a liberative prescriptive period of one year that

commences to run from the day the injury or damage is sustained. La. Civ. Code art. 3492. When

claims are prescribed on the face of the complaint, as they are here, the plaintiff has the burden of

proving a suspension or interruption of the prescriptive period. Younger v. Marshall Indus., Inc.,

618 So. 2d 866, 869 (La. 1993). As the Court previously held, Plaintiffs allege in their complaint

that they observed mold growth and suspected it was making them ill more than one year before



                                                  6
     Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 7 of 8




they filed suit. Plaintiffs thus knew or should have known through the exercise of reasonable

diligence that the mold growth and their illnesses may have been caused by tort. In re Taxotere

(Docetaxel) Prods. Liab. Litig., 995 F.3d 384, 392 (5th Cir. 2021). A mold test was not required

to trigger the running of prescription. “Plaintiffs are not entitled to wait to sue until they are certain

of what and/or who caused their injury. ‘While evidentiary confirmation of a cause would be

advantageous at a trial on the merits, that level of certitude is not a prerequisite to the

commencement of prescription.’” Id. (quoting Oil Ins. Ltd. v. Dow Chem. Co., 977 So. 2d 18, 24

(La. App. 2007)). Moreover, Plaintiffs failed to demonstrate that prescription was suspended

under contra non valentem because they have not shown that there was anything preventing them

from filing suit. While the nature of the environmental hazard may have been downplayed and

even denied by maintenance personnel, Plaintiffs make no factual allegations – and present no

evidence – that either the mold itself or their own symptoms were concealed from them by the

Triangle Defendants or Latter & Blum. To be sure, the allegations of Plaintiffs’ complaint reveal

the opposite. Plaintiffs now argue that poor people cannot be held to the same standards as those

who are more well off in terms of obtaining mold testing and that they could not have known about

the mold until their attorneys did the testing in 2019. Plaintiffs’ arguments mischaracterize the

O&R and are far off the mark. Plaintiffs were under no burden to do mold testing as a prerequisite

to bringing suit. But Plaintiffs cite no reason why they could not have obtained the assistance of

an attorney or some other public housing advocate at an earlier date. As in their original briefing

on the motions to dismiss, Plaintiffs again point the Court to the decision in Watters v. Department

of Social Services, 102 So. 3d 118 (La. App. 2012). However, as reflected in the O&R, the Court

previously considered the case and appropriately distinguished it. Plaintiffs have shown no error

or new evidence justifying reconsideration.



                                                    7
      Case 2:19-cv-13650-BWA-DMD Document 223 Filed 08/26/21 Page 8 of 8




IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Plaintiffs’ motion for reconsideration (R. Doc. 204) is DENIED.

       New Orleans, Louisiana, this 26th day of August, 2021.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
